                                           Case 4:20-cv-05174-JST Document 19 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PENSON & COMPANY, LLC,                               Case No. 20-cv-05174-JST
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE
                                                v.                                           SERVICE OF PROCESS AND
                                   9
                                                                                             VACATING CASE MANAGEMENT
                                  10    CLOUDSTYLE STORE, et al.,                            CONFERENCE
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff obtained entry of default against Defendant Cloudstyle Store on September 29,

                                  14   2020. Plaintiff is ordered to file a motion for entry of default judgment against Cloudstyle Store

                                  15   by December 4, 2020.

                                  16          Plaintiff is also ORDERED TO SHOW CAUSE why the remaining unserved Defendants

                                  17   should not be dismissed for failure to timely effect service. Fed. R. Civ. P. 4(m); Ridgway v.

                                  18   Phillips, No. 18-cv-07822-HSG, 2020 WL 1288464, at *4 (N.D. Cal. Mar. 18, 2020) (noting that

                                  19   “a court may impose a reasonable time limit for service upon a foreign defendant when complying

                                  20   with the Hague Convention”); see also Miyaski v. Treacy, No. 5:12-cv-04427 EJD, 2014 WL

                                  21   6687321, at *4 (N.D. Cal. Nov. 24, 2014) (“The Ninth Circuit has never specifically imposed any

                                  22   time limit on serving a foreign defendant. However, other circuits have held that ‘the amount of

                                  23   time allowed for foreign service is not unlimited.’”).

                                  24          A written response to this order is due November 20, 2020. If Plaintiff contests dismissal,

                                  25   it should describe its efforts to effect service thus far and its plan for completing service. Plaintiff

                                  26   states in its most recent case management statement that “[a]ll remaining Defendants are not yet

                                  27   served because they are located in China.” ECF No. 17 at 2. “China is a party to the Hague

                                  28   Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil or
                                           Case 4:20-cv-05174-JST Document 19 Filed 11/02/20 Page 2 of 2




                                   1   Commercial Matters. . . . Pursuant to the Convention, service can be effected in China through the

                                   2   Chinese Central Authority.” In re LDK Solar Sec. Litig., No. C 07-05182 WHA, 2008 WL

                                   3   2415186, at *1 (N.D. Cal. June 12, 2008). The Court will conduct a hearing on the order to show

                                   4   cause on December 1, 2020 at 2:00 p.m.

                                   5          The case management conference currently scheduled for November 3, 2020 is

                                   6   CONTINUED to December 1, 2020 at 2:00 p.m. An updated case management conference

                                   7   statement is not required.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 2, 2020
                                                                                      ______________________________________
                                  10
                                                                                                    JON S. TIGAR
                                  11                                                          United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
